Citation Nr: 1440931	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for status post fracture, base of first metacarpal, left hand (hereinafter "left thumb arthritis").

2.  Entitlement to a compensable disability rating for laceration scars, dorsum index and middle finger, left hand (hereinafter "left second and third finger scars").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to increased evaluations for the Veteran's left hand disabilities.  By regulation, this decision was a reconsideration of an earlier, September 2008 rating decision.  38 C.F.R. § 3.156(b).

The Veteran testified at a February 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At that time, the Veteran waived initial RO consideration of recent VA treatment records associated with the file following the hearing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no allegation that the left hand disabilities have caused unemployment, and so no TDIU claim is inferred.

The issue of evaluation of left index and middle finger scars is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 
FINDING OF FACT

The Veteran's left thumb arthritis is confirmed by x-rays and is manifested by symptoms including painful motion.


CONCLUSION OF LAW

The criteria for an increased 10 percent evaluation, but no higher, for left thumb arthritis are met.  38 U.S.C.A. Vet. App.§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2008, August 2008 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in 2008; the examiners made all clinical findings necessary for application of the rating criteria, and they are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has requested scheduling of a new VA examination due to the passage of time since he was examined.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  He has alleged worsening of his condition, but updated VA treatment records contain sufficient information to permit adjudication at this time without prejudice to the Veteran.

At the Veteran's February 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Two Codes specifically evaluate impairment of the joints and motion of the thumb.  Diagnostic Code 5224, thumb, ankylosis of, provides a 10 percent rating for favorable ankylosis, and a 20 percent rating for unfavorable ankylosis.  Diagnostic Code 5228, thumb, limitation of motion, provides a noncompensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm); and a 20 percent rating for a gap of more than two inches (5.1 cm). 38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   


The Veteran is currently rated under Diagnostic Code 5003-5224; indicating that disability of the thumb is evaluated based on arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is provided for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See id.

The Veteran was afforded a VA examination in August 2008 (his left second and third finger scars were examined in November 2008).  An x-ray of the Veteran's left hand revealed degenerative joint disease.  The Veteran reported experiencing intermittent pain with use of his left hand.  Range of motion testing revealed, with the left thumb attempting to oppose the fingers, a gap of zero centimeters between the tip of his left thumb and tip of his fingers.

VA treatment records show continued complaints of left hand pain and stiffness, particularly in the mornings and at the end of the day.  Doctors noted that range of motion of the digit joints was full, but grip strength was mildly reduced.

At the Board hearing, the Veteran testified that at times, he experiences pain tying his shoes, unbuttoning his pants, and holding and grasping objects in his left hand, and he testified that he experienced weakness and tingling in his hand, as well as stiffness that limited his range of motion.  See Transcript at 3-4.

In light of the above evidence of record showing arthritis confirmed by x-rays of a major joint, and well as pain with use of his left thumb, the Board finds that a 10 percent rating is warranted under Code 5003.  There is no actual limitation of motion of the thumb shown on examination or in treatment; therefore no compensable evaluation may be assigned under Codes 5224 or 5228.  However, the painful motion and weakened grip are by regulation the equivalent of limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, limited motion with radiographic evidence of arthritis is compensable under Code 5003.

No higher evaluation is possible without involvement of additional groups of minor joints, or ankylosis or further limitation of motion of the thumb.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's left thumb complaints of pain and weakness are fully accounted for by the Schedular criteria, particularly as they are applied in light of the DeLuca factors.  No further discussion of extraschedular evaluation is required.


ORDER

An increased, 10 percent evaluation, but no higher, for left thumb arthritis is granted.


REMAND

At the February 2013 hearing, the Veteran testified that since the most recent VA contract examinations I n 2008, his left hand condition had worsened.  He reported additional pain and weakness of the hand, as well as possible neurological manifestations of disability.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's competent descriptions of his current symptoms are sufficient to indicate worsening.  Further, ongoing treatment records fail to include findings sufficient for application of the criteria applicable to scars, as opposed to orthopedic impairment of the thumb, discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars examination.  The examiner must describe in detail the full extent of the disability related to injury of the left index and middle fingers, to include discussion of the stability and tenderness of scars, any limitation of motion of the fingers, or neurological impairment.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


